United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 6, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60024
                          Summary Calendar


                           MANIRUL HOQUE,

                                    Petitioner,

                               versus

               JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A7 043 873
                        --------------------

Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          Manirul Hoque, a citizen of Bangladesh, petitions this

court for review of the Board of Immigration Appeals (BIA) decision

denying his application for political asylum and his request for

withholding of removal.    Hoque argues that the BIA is “churning

out” decisions, demonstrating that there has been a systematic

application of the affirmance-without-opinion (AWO) procedure that

has adversely prejudiced his statutory right to appeal.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
               We have agreed with Albathani v. INS, 318 F.3d 365 (1st

Cir. 2003), cited by Hoque, that the use of the AWO procedure does

not lead to the inference that the BIA did not conduct the required

review.       See Soadjede v. Ashcroft, 324 F.3d 830, 832 (5th Cir.

2003).        Accordingly, Hoque’s argument that he did not receive

appropriate BIA review is without merit.

               Hoque also argues that the BIA improperly used the AWO

procedure because the immigration judge (IJ) was required to, but

did not, make a credibility finding.                However, the IJ implicitly

found Hoque credible.          Hoque also argues that the BIA’s use of the

AWO procedure was inappropriate because the IJ’s decision was not

well-reasoned and because the BIA did not consider his appeal

arguments.       Hoque’s argument fails because the BIA’s affirmance

without opinion could not include a discussion of the IJ’s reason-

ing or lack thereof or a discussion of Hoque’s arguments on appeal.

See 8 C.F.R. § 1003.1(e)(4)(ii).

               Hoque argues that he has made a prima facie case that he

is a refugee and entitled to asylum based on past persecution and

his    well-founded         fear    of   persecution     from   the   Bangladesh

Nationalist Party (BNP) for his activities as a member of the

Jatiyo Party. Hoque did not establish past persecution. Hoque was

able     to    live   and    work    openly    as    a   garment-factory   sales

representative and director in Bangladesh for a couple of years

after the BNP gained control of the government.



                                         -2-
            Moreover,     Hoque’s   testimony     does     not   establish     a

particularized connection between his political activity and his

current fear of persecution.        See Faddoul v. INS, 37 F.3d 185, 188

(5th Cir. 1994).     The political climate has changed since Hoque

left Bangladesh, with Jatiyo Party members now serving in the

government.    Hoque gave no specific reason as to why the BNP would

still be interested in persecuting him after a decade has passed,

in light of the changes in the government.            Thus, Hoque has not

established by substantial evidence that he is entitled to asylum.

See Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).

            Hoque also challenges the BIA’s determination that he was

not entitled to a withholding of deportation.            Because Hoque is not

eligible for asylum, he does not meet the standard for withholding

of deportation.    See id.

            Finally, Hoque asserts that the IJ abused his discretion

in failing to grant 60 days for voluntary departure.               Hoque has

offered no reason that this court can review the IJ’s grant of 30

days   to   voluntarily    depart   given   the   plain     language   of    the

regulation extant at the time of the IJ’s decision.              See 8 C.F.R.

§ 240.26(e)(1998); 8 C.F.R. § 240.26(g)(1998).              Hoque’s petition

for review of the BIA decision is DENIED.




                                     -3-